Citation Nr: 0605367	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision from the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of service 
connection for heart condition.  


FINDING OF FACT

A cardiovascular disorder was not manifested during the 
veteran's period of active service, or within one year after 
his separation from service, and a current heart condition 
has not been etiologically related to service.


CONCLUSION OF LAW

Coronary artery disease, with status post coronary artery 
bypass grafts, was not incurred in or aggravated by service 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of a April 2003 letter, the RO advised the veteran of what 
evidence, if any, was necessary to establish his claim of 
entitlement to service connection for a heart condition, and 
it indicated which portion of that evidence he was 
responsible for sending to VA; which portion of that evidence 
VA would attempt to obtain on his behalf, and what evidence 
had already been received.  The letter also requested the 
veteran submit any evidence that would assist in 
substantiating his claim of entitlement to service connection 
for a heart condition.  Therefore, the Board finds that the 
RO's notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and associated them with 
his claims file.  The RO also obtained the veteran's VA and 
private treatment records.  The appellant has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

At the time of his entrance physical examination in January 
1951, the veteran was determined to be in good health.  The 
service medical records show that the veteran's heart and 
vascular systems were found to be normal at that time.  In 
March 1951, the veteran was admitted to the hospital with 
rubella (also known as German measles or three-day measles).  
The clinical note lists rubella as the diagnosis and reason 
for admission.  Another note from that day indicates the 
veteran was observed for suspected heart disease; however, no 
clinical diagnosis was made and no further entries were found 
to have been made on the subject.  During hospitalization in 
September 1954 for a fungal disorder, no pathology of the 
cardiovascular system was noted.  In December 1954, the 
veteran received a separation exam and again the heart and 
vascular systems were found normal.  There were no thrills or 
enlargement of the heart and no abnormalities were 
discovered.  

In February 1998, the veteran was admitted to the St. 
Elizabeth Hospital (St. Elizabeth) for unstable angina.  The 
clinical notes indicate the veteran reported a history of 
smoking four packs of cigarettes per day since the age of 
seven and that he was truly addicted.  Another clinical note 
from February 5th discussing the veteran's coronary risk 
factor, stated "notable for heavy cigarette smoking".  The 
notes from this day also provide background on the veteran 
that shows he had a history of recurrent admissions to the 
emergency room for chest pains and had been admitted to the 
Syracuse Hospital, and it is stated that he left multiple 
times because they would not allow him to smoke.  The 
clinical notes indicate a secondary diagnosis of 
atherosclerotic peripheral vascular disease.  The clinical 
notes also indicate a severe smoking addiction as a coronary 
artery disease risk factor and again note the four pack per 
day smoking history since age 7.  In February 1998, the 
veteran underwent coronary artery bypass surgery.  The 
veteran left St. Elizabeth later that month against medical 
advice.  The discharge summary report shows a clinical 
diagnosis of left main and severe three vessel coronary 
disease and a myocardial infarction.  

The veteran was also treated at the VA hospital several times 
during November 2001 to March 2003.  The veteran's complaints 
included weakness, fatigue, chest pains and other ailments.  
These treatment records indicate that the veteran decreased 
his smoking habit to only a half pack per day.

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2005).

The veteran has submitted statements in support of his claim 
for service connection, in which he states that during the 
time he was treated for rubella, he was transferred to the 
heart ward due to chest pain.  The veteran further states 
that while in the heart ward he failed a stress test and a 
heart murmur and/or irregular heartbeat was detected.  
According to the veteran, in response to his pleas, the 
doctor agreed not to recommend a medical discharge and to not 
report his findings unless the murmur was readily apparent to 
the doctor's supervisor upon a follow-up examination.

In this appeal, the veteran's service medical records show 
that there was no diagnosis of a heart condition during 
service.  The January 1951 entrance physical examination 
records show that the veteran's heart and vascular systems 
were normal at the time of entry.  The veteran was treated 
for rubella on March 16, 1951.    A clinical note in the 
record does indicate that the veteran was observed for 
suspected heart disease while being treated for rubella; 
however, the Board observes that a clinical diagnosis of 
heart disease was never confirmed.  There is no evidence to 
support the veteran's complaint of chest pains or of the 
detection of a heart murmur.  

The Board has carefully weighed the veteran's statements in 
support of his claim for service connection.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no contemporaneous, objective evidence in the record 
showing treatment or diagnoses for a heart condition as 
alleged.  The service medical records are absent any evidence 
that the veteran later complained of or sought treatment for 
a heart condition while in service.  In December 1954, the 
veteran received a separation exam and again the heart and 
vascular systems were found normal.  Thus, the Board finds 
that a heart condition was not incurred during service.  

The Board notes that service connection may be presumed when 
the evidence shows that a veteran had a chronic condition 
which became manifest to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree. Id.  A 
review of all of the evidence of record, however, shows that 
the veteran's heart condition did not become manifest within 
one year from the date of separation from service.  The 
veteran separated from service December 1954.  The first 
recorded manifestation of a heart condition was not until 
February 1998, when the veteran was treated for left main and 
severe three vessel coronary disease and myocardial 
infarction at St. Elizabeth, almost 44 years after service.  
Accordingly, service connection on a presumptive basis is not 
warranted.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a heart 
condition has not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a heart condition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


